Case 4:19-cv-04119-SOH Document 30                 Filed 05/20/20 Page 1 of 1 PageID #: 162



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

AMANDA BOYETTE and JAMES WEEKS,
individually and behalf of all others similarly
situated                                                                              PLAINTIFFS


v.                                    Case No. 4:19-cv-4119


LOWE’S HOME CENTERS, LLC
and DOES 1 through 100                                                             DEFENDANTS

                                             ORDER

       Before the Court is Plaintiffs’ Motion to Dismiss Without Prejudice. (ECF No. 29). The

Court finds that no response is necessary and that the matter is ripe for consideration.

       Plaintiffs seek to dismiss this case without prejudice pursuant to Federal Rule of Civil

Procedure 41. An action may also be dismissed by court order at the plaintiff’s request, on terms

the court considers proper. Fed. R. Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2)

should not be granted if a party will be prejudiced by the dismissal.” Adams v. USAA Cas. Ins.

Co., 863 F.3d 1069, 1079 (8th Cir. 2017).

       Upon consideration, the Court finds that good cause exists for the motion. Defendant

Lowe’s Home Centers, LLC will not be prejudiced by the dismissal because it has not appeared in

this case or otherwise filed any documents. Accordingly, Plaintiffs’ motion for voluntary dismissal

(ECF No. 29) is hereby GRANTED. Plaintiffs’ claims in this case are DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 20th day of May, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
